Exhibit 10.4




EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of this 30th day of
September 2019, by and between NewLink Genetics Corporation (the “Company”) and
Eugene P. Kennedy, M.D. (“Executive”) (collectively, the “Parties”, each a
“Party”).
WHEREAS, the Company wishes to employ and/or continue to employ Executive and to
assure itself of Executive’s services on the terms set forth herein;
WHEREAS, Executive wishes to be employed by the Company on the terms set forth
herein; and
WHEREAS, the Parties intend for this Agreement to set forth all of the terms and
conditions of Executive’s employment with the Company, and to supersede and
replace all prior agreements, arrangements, representations or understandings
between the Parties regarding Executive’s employment with the Company.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the Parties agree as follows:
1.
EMPLOYMENT. The Company will employ Executive and Executive shall serve the
Company in the capacity of Chief Medical Officer (“CMO”).



2.
DUTIES. Executive shall render exclusive, full-time services to the Company.
Executive shall report to the Company’s Chief Executive Officer (“CEO”) or, if
the CEO position is unfilled, to another officer designated by the Board of
Directors (the “Board”) or to the Board itself, as determined by the Board in
its sole discretion. (For purposes of this Agreement, the term “CEO” is used
generically to refer to the CEO or such other person(s) to whom Executive is
assigned to report.) Executive shall perform services under this Agreement
primarily at the Company’s facilities in the greater Philadelphia, Pennsylvania
area, and from time to time at such other locations as may be necessary or as
otherwise reasonably requested by the Company. Subject to the terms of this
Agreement, Executive’s responsibilities, working conditions and duties may be
changed, expanded or eliminated at the sole discretion of the Company’s CEO.
Executive shall devote Executive’s best efforts and full business time, skill
and attention to performance of Executive’s duties on behalf of the Company;
provided, however, that Executive may engage in civic and not-for-profit
activities (e.g. charitable and industry association activities) as long as such
activities do not materially interfere with Executive’s obligations hereunder.
During Executive’s employment with the Company, Executive agrees not to engage
in any business or for-profit activities outside the Company, including serving
on any advisory boards or boards of directors of for-profit entities, except
with the prior written approval of the CEO, which approval may be rescinded at
any time in the CEO’s sole discretion, provided that in the event of such
rescission Executive shall be permitted reasonable time for orderly withdrawal
from any board with respect to which such consent has been rescinded. By signing
this Agreement, Executive represents that, to the best of Executive’s knowledge,
Executive is not subject to any other contract or duty that would interfere in
any way with Executive’s employment with the Company or performance of
employment duties hereunder.



3.
POLICIES AND PROCEDURES. Executive shall be subject to and will comply with the
policies and procedures of the Company, as they may be modified, expanded or
eliminated from time to time at the Company’s sole discretion, except to the
extent any such policy or procedure specifically conflicts with the express
terms of this Agreement (in which case, this Agreement shall control).



4.
BASE SALARY. For services rendered hereunder, Executive shall receive a base
salary at the rate of $437,750 per year (“Base Salary”), paid periodically in
accordance with ordinary Company payroll practices, subject to applicable
payroll withholdings and deductions. Executive’s Base Salary shall also be
subject to annual reviews and periodic adjustment; provided that Executive’s
Base Salary may not be decreased without






--------------------------------------------------------------------------------

Exhibit 10.4


Executive’s express written consent except in connection with an
across-the-board reduction proportionally affecting all senior executives of the
Company.


5.
BONUS. Executive will be eligible to receive an annual performance bonus
(“Bonus”), with a target level at forty percent (40%) of Executive’s Base Salary
(the “Bonus Target”), with the annual amount of such Bonus to be determined in
the sole discretion of the Company’s Board of Directors (the “Board”) or by its
Compensation Committee (under authority delegated by the Board), based upon a
review of both Executive's individual performance and the Company’s performance
(both of which may include, but are not limited to, achievement of certain
milestones or performance objectives, if any, established by the Board or the
Compensation Committee (the “Bonus Plan”)). The Board or the Compensation
Committee, in their sole discretion, shall determine the extent to which
Executive has achieved any performance targets or other terms and conditions
applicable to the Bonus; the amount of the Bonus (if any); and whether and to
what extent a Bonus may be paid with respect to any year during which
Executive's employment terminates, subject to the terms and conditions of this
Agreement. Bonuses are not earned until they are approved in writing by the
Board or Compensation Committee. Any Bonuses earned shall be paid subject to
applicable employment taxes, withholding and deductions. Except as otherwise
expressly provided in this Agreement or in the Bonus Plan, Executive must remain
continuously employed with the Company through the date a Bonus is approved in
order to be eligible to receive such Bonus.



6.
STOCK OPTIONS. Executive currently holds certain stock options and/or Restricted
Stock Units (collectively the “Equity Awards”), subject to the vesting schedule
and all other terms, conditions and limitations applicable to such stock, stock
options and/or Restricted Stock Units as set forth in the Company’s 2009 Equity
Incentive Plan as it may be amended from time to time (the “Equity Plan”) and in
Stock Award Agreements (as defined in the Equity Plan) approved by the Board and
entered into by Executive. Executive may receive additional equity grants from
time to time, in the sole discretion of the Board or a designated committee
thereof.



7.
OTHER BENEFITS. While employed by the Company pursuant to this Agreement,
Executive shall be entitled to the following benefits:



(a)Executive Benefits. The Executive shall be entitled to all benefits to which
other executive officers of the Company are entitled, on the same terms and
conditions in effect from time to time, including, without limitation,
participation in pension and profit sharing plans, the Company’s 401(k) plan,
group insurance policies and plans (including medical, health, vision, and
disability insurance policies and plans, and the like) which may be maintained
by the Company for the benefit of its executives. The Company reserves the right
to alter, discontinue and/or amend its benefit plans and programs from time to
time in its sole discretion.


(b)Expense Reimbursement. The Executive shall receive, upon presentation of
proper receipts and vouchers, reimbursement for direct and reasonable
out-of-pocket expenses incurred in connection with the performance of
Executive’s duties hereunder, in accordance with the Company’s expense
reimbursement policies and procedures in effect from time to time.


(c)Paid Time Off. Executive will accrue twenty-eight (28) days of paid time off
(“PTO”) each full year, accrued in bi-weekly increments (on the Company’s
regular payroll schedule), subject to Executive’s continuing service. Unused PTO
will carry over from year-to-year; provided, however, that Executive shall not
be entitled to “carry over” more than twenty-eight (28) days of accrued unused
PTO from year-to-year (the “PTO Carryover Cap”). Upon termination of employment
for any reason, Executive shall be paid out (at Executive’s last rate of pay)
for Executive’s then accrued unused PTO amount, up to a maximum of Executive’s
PTO Carryover Cap, less applicable payroll deductions and withholdings. Except
as provided herein, Executive’s PTO rights shall be governed by the Company’s
PTO policy and applicable law, as in effect from time to time; provided,
however, that in the event of a conflict between this Agreement and the
Company’s governing PTO policy, this Agreement will control.







--------------------------------------------------------------------------------

Exhibit 10.4


8.
CONFIDENTIAL INFORMATION, RIGHTS AND DUTIES.



(a)Proprietary Information. Executive acknowledges and agrees to abide by all
duties and obligations under his Proprietary Information, Inventions,
Non-Competition and Non-Solicitation Agreement with the Company (the
“Proprietary Information Agreement”), attached hereto as Exhibit A.


(b)Exclusive Property. Executive agrees that all Company-related business
procured by the Executive, and all Company-related business opportunities and
plans made known to Executive while employed by the Company, are and shall
remain the permanent and exclusive property of the Company.


9.
TERMINATION OF EMPLOYMENT.



(a)At-Will Status. The Company and Executive understand and agree that this
employment relationship is at-will. Accordingly, there are no promises or
representations concerning the duration of Executive’s employment relationship,
and it may be terminated by either Executive or the Company at any time, with or
without Cause or Good Reason (as defined herein), and with or without advance
notice. Executive’s at-will status cannot be altered except in an express
written agreement signed by Executive and the Company with the specific approval
of the Company’s Board.


(b)Termination Due to Death or Disability. Subject to applicable state or
federal law, Executive’s employment with the Company will automatically
terminate upon Executive’s death or a physical or mental disability or condition
which renders Executive unable to perform the essential functions of Executive’s
position (with or without accommodation) for more than six (6) months in any
twelve (12) month period, or for more than four (4) consecutive months. This
provision shall be interpreted and construed in accordance with the federal
Americans with Disabilities Act of 1990 and all other applicable laws.


(c)Resignation by Executive. Executive may resign from the Company with or
without Good Reason. The Company requests that Executive provide at least three
(3) weeks advance written notice of a termination without Good Reason to allow
for an orderly transition. The Company may accelerate the date Executive’s
resignation is to become effective, in its sole discretion. In the event the
Company accelerates the resignation effective date, the Executive will be paid
Base Salary severance through the originally tendered resignation date, provided
that in no such event will Executive be entitled to receive more than three (3)
months of Base Salary severance beyond the accelerated resignation date.


(d)Definition of Cause. For purposes of this Agreement, “Cause” for the Company
to terminate Executive shall mean: (i) Executive’s incompetence or failure or
refusal to perform satisfactorily any duties reasonably required of Executive by
the Company (other than by reason of Disability), which failure continues for
fifteen (15) days after Executive receives specific written notice to cure; (ii)
Executive’s conviction or plea of guilty or nolo contendere to any felony or to
any other crime involving dishonesty or moral turpitude; (iii) any act or
omission which constitutes a material breach of this Agreement, the Proprietary
Information Agreement, the Company’s policies, or Executive’s fiduciary duty to
the Company; (iv) any act or omission in connection with Executive’s employment
with the Company, which involves material personal dishonesty by Executive or
demonstrates a willful or continuing disregard for the best interests of the
Company; or (v) Executive’s engaging in dishonorable or disruptive behavior,
practices or acts which cause, or could be reasonably expected to cause,
material harm or bring disrepute to the Company.


(e)Definition of Good Reason. For purposes of this Agreement, “Good Reason”
means the occurrence of any of the following without Executive’s prior written
consent: (i) a reduction in Executive’s Base Salary or benefits that materially
diminishes the aggregate value of Executive’s compensation and benefits, unless
a reduction is made in connection with an across-the-board reduction of all
executives’ base salaries and/or employee benefits by a percentage less than 20%
and at least equal to the percentage by which Executive’s Base Salary or
employee benefits are reduced; (ii) in the event of such an across-theboard
reduction and a subsequent across-the-board restoration of all or any portion of
the reduced Base Salary or benefits, then





--------------------------------------------------------------------------------

Exhibit 10.4


a failure to restore Executive’s Base Salary or benefits in at least a
proportional manner; (iii) a material reduction of Executive’s Bonus Target
level; (iv) a material reduction in Executive’s duties, authority or
responsibilities taken as a whole; or (v) a relocation of Executive’s principal
place of employment that would result in an increase in Executive’s one-way
commute by more than 30 miles. Notwithstanding the foregoing, “Good Reason” for
Executive to resign shall not exist unless: (x) Executive provides the Company
with specific written notice of the existence of the condition giving rise to
Good Reason within ninety (90) days after its initial occurrence; (y) the
Company fails to remedy such condition within thirty (30) days after its receipt
of such written notice; and (z) Executive resigns within sixty (60) days after
the cure period has lapsed.


(f)Final Pay upon Termination for Any Reason. Except as otherwise provided by
this Agreement and/or required by law, upon termination of Executive’s
employment for any reason, the Company’s obligation to make payments hereunder
shall cease, except that the Company shall pay all amounts due and payable for
Executive’s services through Executive’s last day of employment (the “Separation
Date”), including all accrued unpaid Base Salary and Bonus compensation earned
through the Separation Date, any benefits accrued prior to the Separation Date,
all accrued but unused vacation as of the Separation Date, and any reimbursable
business expenses incurred but not reimbursed as of the Separation Date.


(g)Severance Benefits upon a Covered Termination (No Change in Control).


(i)    Severance Benefits. If Executive’s employment is terminated by the
Company
without Cause, or due to Executive’s death or Disability, or as a result of
Executive’s resignation for Good Reason (each a “Covered Termination”),
Executive (or Executive’s estate, as applicable) shall be eligible to receive
the following severance benefits: (1) payment of an amount equal to twelve (12)
months of Executive’s Base Salary in effect immediately prior to the Separation
Date, less applicable payroll tax withholdings and deductions (the “Severance”);
and (2) twelve (12) months of accelerated vesting of Executive’s Equity Awards
(so that Executive becomes vested in the portion of the Equity Awards that would
have become vested if Executive remained employed for 365 days after the
Separation Date). (For avoidance of doubt, to the extent that any performance
criteria under any Equity Award has not been satisfied as of the Separation
Date, such Equity Awards shall terminate as of the Separation Date, and shall
not be subject to the foregoing accelerated vesting benefit.) Except for the
foregoing accelerated vesting benefit, all existing terms and conditions
applicable to the Equity Awards shall remain in full force and effect. In
addition, provided Executive timely elects to continue Executive’s group health
insurance coverage after the Separation Date pursuant to the federal COBRA law
or, if applicable, state insurance laws (collectively, “COBRA”), and the terms
of the governing health insurance policies, the Company will reimburse the
monthly COBRA health insurance premiums (the “COBRA Payments”) Executive pays to
continue Executive’s health insurance coverage (including dependent coverage)
for twelve (12) months after the Separation Date or until such earlier date as
Executive either becomes eligible for group health insurance coverage through a
new employer or ceases to be eligible for COBRA coverage (the “COBRA Payment
Period”). Executive must submit to the Company appropriate documentation of the
foregoing health insurance payments, within sixty (60) days of making such
payments, in order to be reimbursed. Notwithstanding the foregoing, if the
Company determines, in its sole discretion, that it cannot pay the COBRA
Payments without a substantial risk of violating applicable law (including,
without limitation, Section 2716 of the Public Health Service Act), at the end
of each remaining month of the COBRA Payment Period, the Company shall pay
Executive directly a taxable monthly amount which, after taxes, equals the COBRA
Payment amount the Company would have otherwise paid to Executive (assuming a
35% tax rate). Executive agrees to promptly notify the Company in writing if
Executive becomes eligible for group health insurance coverage through a new
employer before the end of the specified reimbursement period. For sake of
reference, all severance benefits provided in entire subsection 9(g)(i) shall be
referred to collectively as the “Severance Benefits.”
(ii)    Preconditions. As a precondition to receiving any Severance Benefits,
Executive
must (1) remain in compliance with all continuing obligations Executive owes to
the Company, including those set forth under Executive’s Proprietary Information
Agreement, and (2) within twenty-one (21) days after the Separation Date,
Executive (or Executive’s estate, as applicable) must sign and return to the
Company, a separation agreement and release of claims in substantially the form
attached hereto as Exhibit B (the “Release”) and allow the Release to become
fully-effective and non-revocable by its terms. The Severance will be paid in
the form of continuing salary





--------------------------------------------------------------------------------

Exhibit 10.4


installment payments, paid on the Company’s ordinary payroll schedule starting
immediately after the Separation Date; provided, however, that any payments that
would be paid prior to the date the Release becomes fully effective and
non-revocable (the “Effective Date”), shall be delayed and paid in full on the
first payroll date after the Effective Date. (For avoidance of doubt, no
Severance Benefits will be paid under any circumstances if the foregoing
preconditions are not satisfied, or if Executive’s employment ends because of a
resignation without Good
Reason or a termination for Cause.)
10.
CHANGE IN CONTROL BENEFITS.



(a)Change in Control Termination. If Executive’s employment with the Company is
terminated by the Company without Cause (but not due to Executive’s death or
Disability) or Executive resigns with thirty (30) day notice and such
termination or resignation occurs (A) within one (1) month before, or within
thirteen (13) months after a Change in Control (defined below) or (B) on or
before the thirteen month anniversary of the “Closing” as defined in the
Agreement and Plan of Merger and Reorganization between NewLink Genetics
Corporation, Cyclone Merger Sub, Inc. and Lumos Pharma, Inc. (the “Lumos
Transaction”) (each a “CIC Termination”), Executive shall be eligible to receive
the following enhanced severance package (in lieu of the Severance Benefits
described above): (i) payment of twelve (12) months of Executive’s Base Salary
as in effect immediately prior to the Separation Date, less applicable
withholdings and deductions; (ii) payment of a bonus in an amount equal to the
Bonus Target as described in Section 5 above, less applicable withholdings and
deductions (the payments under clauses (i) and (ii) referred to as the “CIC Cash
Severance”); (iii) accelerated vesting of Executive’s Equity Awards so that
Executive becomes one hundred percent (100%) vested in all such Equity Awards;
and (iv) a twentyfour (24) month extension of the exercise period applicable to
the Equity Awards so that Executive has 730 days after the Separation Date to
exercise any vested Equity Awards (including, for avoidance of doubt, any
portion of such awards that became vested as a result of the foregoing
accelerated vesting benefit). As set forth above, this extended exercise period
benefit may convert any stock options that were incentive stock options into
non-qualified stock options, and Executive is advised to consult with an
independent tax advisor for additional guidance. Except for the foregoing
accelerated vesting benefit, all existing terms and conditions applicable to the
Equity Awards shall remain in full force and effect. In addition, provided
Executive timely elects to continue Executive’s group health insurance coverage
after the Separation Date pursuant to COBRA, and the terms of the governing
health insurance policies, the Company will reimburse all monthly COBRA health
insurance premiums the Executive pays to continue Executive’s health insurance
coverage (including dependent coverage) for twelve (12) months after the
Separation Date or until such earlier date as Executive either becomes eligible
for group health insurance coverage through a new employer or Executive ceases
to be eligible for COBRA coverage. These CIC severance benefits shall be paid
subject to the same preconditions and on the same terms and conditions
applicable to the Severance Benefits; provided, however, that the CIC Cash
Severance shall be paid in a lump sum within ten (10) business days of the
Effective Date of the Release required under Section 9(g)(ii) (Preconditions).
  
(b)Definition of Change in Control. For purposes of this Agreement, “Change in
Control” has the definition set forth in the Equity Plan. For the avoidance of
doubt, the Lumos Transaction shall be deemed a Change in Control for purposes of
this Agreement.


11.
CODE SECTION 409A COMPLIANCE. Notwithstanding anything set forth in this
Agreement to the contrary, any payments and benefits provided pursuant to this
Agreement which constitute “deferred compensation” within the meaning of the
Treasury Regulations issued pursuant to Section 409A shall not commence until
Executive has incurred a “separation from service” (as such term is defined in
the Treasury Regulation Section 1.409A-1(h) (“Separation From Service”), unless
the Company reasonably determines that such amounts may be provided to Executive
without causing Executive to incur the additional 20% tax under Section 409A.



For the avoidance of doubt, it is intended that the payments and benefits set
forth in this Agreement satisfy, to the greatest extent possible, the exemptions
from the application of Section 409A provided under Treasury Regulation Sections
1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9) and this Agreement will be
construed to the greatest extent possible as consistent with those provisions.
To the extent not so exempt, this Agreement





--------------------------------------------------------------------------------

Exhibit 10.4


(and any definitions hereunder) will be construed in a manner that complies with
Section 409A and incorporates by reference all required definitions and payment
terms. For purposes of Section 409A (including, without limitation, for purposes
of Treasury Regulation Section 1.409A 2(b)(2)(iii)), Executive’s right to
receive any installment payments under this Agreement (whether severance
payments, reimbursements or otherwise) shall be treated as a right to receive a
series of separate payments and, accordingly, each installment payment hereunder
shall at all times be considered a separate and distinct payment.
Notwithstanding any provision to the contrary in this Agreement, if the Company
(or, if applicable, the successor entity thereto) determines that any payments
upon Executive’s Separation From Service set forth herein and/or under any other
agreement with the Company constitute “deferred compensation” under Section 409A
and Executive is, on Executive’s Separation From Service, a “specified employee”
of the Company or any successor entity thereto, as such term is defined in
Section 409A(a)(2)(B)(i) of the Code, then, solely, to the extent necessary to
avoid the incurrence of the adverse personal tax consequences under Section
409A, the timing of the payments upon Executive’s Separation From Service shall
be delayed until the earlier to occur of: (a) the date that is six months and
one day after Executive’s Separation From Service or (b) the date of Executive’s
death (such applicable date, the “Specified Employee Initial Payment Date”). On
the Specified Employee Initial Payment Date, the Company (or the successor
entity thereto, as applicable) shall (A) pay to Executive a lump sum amount
equal to the sum of the payments upon Executive’s Separation From Service that
Executive would otherwise have received through the Specified Employee Initial
Payment Date if the commencement of the payment of the severance benefits had
not been so delayed pursuant to this section and (B) commence paying the balance
of the severance benefits in accordance with the applicable payment schedules
set forth in this Agreement.
None of the severance benefits under this Agreement will commence or otherwise
be delivered prior to the effective date of the Release. If the period of time
Executive has to execute the Release “crosses over” two (2) calendar years, the
Release will be deemed to have been executed on the twenty-first (21st) day
after the Separation Date. Except to the minimum extent that payments must be
delayed because Executive is a “specified employee” (as described above) or
until the effectiveness of the Release, all amounts will be paid as soon as
practicable in accordance with the Company’s normal payroll practices and no
interest will be due on any amounts so deferred.
12.
BETTER AFTER-TAX PROVISION. If any payment or benefit that Executive will or may
receive from the Company or otherwise (a “280G Payment”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code, and (ii) but
for this sentence, be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then any such 280G Payment will be equal to the Reduced
Amount. The “Reduced Amount” will be either (x) the largest portion of the 280G
Payment that would result in no portion of the 280G Payment (after reduction)
being subject to the Excise Tax or (y) the largest portion, up to and including
the total, of the 280G Payment, whichever amount (i.e., the amount determined by
clause (x) or by clause (y)), after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in Executive’s receipt, on an
after-tax basis, of the greater economic benefit notwithstanding that all or
some portion of the 280G Payment may be subject to the Excise Tax. If a
reduction in a 280G Payment is required pursuant to the preceding sentence and
the Reduced Amount is determined pursuant to clause (x) of the preceding
sentence, the reduction will occur in the manner (the “Reduction Method”) that
results in the greatest economic benefit for Executive. If more than one method
of reduction will result in the same economic benefit, the items so reduced will
be reduced pro rata (the “Pro Rata Reduction Method”).



Notwithstanding the foregoing, if the Reduction Method or the Pro Rata Reduction
Method would result in any portion of the 280G Payment being subject to taxes
pursuant to Section 409A of the Code that would not otherwise be subject to
taxes pursuant to Section 409A of the Code, then the Reduction Method and/or the
Pro Rata Reduction Method, as the case may be, will be modified so as to avoid
the imposition of taxes pursuant to Section 409A of the Code as follows: (A) as
a first priority, the modification will preserve, to the greatest extent
possible, the greatest economic benefit for Executive as determined on an
after-tax basis; (B) as a second priority, 280G Payments that are contingent on
future events (e.g., being terminated without Cause), will be reduced (or
eliminated) before 280G Payments that are not contingent on future events; and
(C) as a third priority, 280G Payments that are “deferred compensation” within
the meaning of Section 409A of the Code





--------------------------------------------------------------------------------

Exhibit 10.4


will be reduced (or eliminated) before 280G Payments that are not “deferred
compensation” within the meaning of Section 409A of the Code.
If Section 280G of the Code is not applicable by law to Executive, the Company
will determine whether any similar law in Executive’s jurisdiction applies and
should be taken into account.
The independent professional firm engaged by the Company for general tax audit
purposes as of the day prior to the effective date of the Change in Control will
make all determinations required to be made under this Section. If the firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting the Change in Control, the Company will appoint a
nationally recognized independent professional firm to make the determinations
required hereunder. The Company will bear all expenses with respect to the
determinations by such firm required to be made hereunder. The Company will use
commercially reasonable efforts to cause the firm engaged to make the
determinations hereunder to provide its calculations, together with detailed
supporting documentation, to the Company and Executive within thirty (30)
calendar days after the date on which Executive’s right to a 280G Payment
becomes reasonably likely to occur (if requested at that time by the Company or
Executive) or such other time as requested by the Company or Executive.
If Executive receives a 280G Payment for which the Reduced Amount was determined
pursuant to clause (x) of the first paragraph of this Section and the Internal
Revenue Service determines thereafter that some portion of the 280G Payment is
subject to the Excise Tax, Executive will promptly return to the Company a
sufficient amount of the 280G Payment (after reduction pursuant to clause (x) of
the first paragraph of this Section) so that no portion of the remaining 280G
Payment is subject to the Excise Tax. For the avoidance of doubt, if the Reduced
Amount was determined pursuant to clause (y) of the first paragraph of this
Section, Executive will have no obligation to return any portion of the 280G
Payment pursuant to the preceding sentence.
13.     MISCELLANEOUS.
(a)Taxes. Executive shall be responsible for the payment of any taxes due on any
and all compensation, stock option, or benefit provided by the Company pursuant
to this Agreement which are not withheld by the Company. Executive agrees to
indemnify and hold harmless the Company from any and all claims or penalties
asserted against the Company arising from Executive’s failure to pay taxes due
on any compensation, stock option, or benefit provided by the Company pursuant
to this Agreement. Executive expressly acknowledges that the Company has not
made any representation about the tax consequences of any consideration provided
by the Company to Executive pursuant to this Agreement.


(b)Modification/Waiver. This Agreement may not be amended, modified, superseded,
canceled, renewed or expanded, or any terms or covenants hereof waived, except
by a writing executed by each of the Parties or, in the case of a waiver, by the
Party waiving compliance. Failure of any Party at any time to require
performance of any provision hereof shall in no manner affect his, her or its
right at a later time to enforce such provision. No waiver by a Party of a
breach of this Agreement shall be deemed to be or construed as a waiver of any
other breach of any term or condition contained in the Agreement.


(c)Successors and Assigns. This Agreement may be assigned by the Company to an
affiliated entity or to any successor or assignee of the Company with or without
Executive’s consent. This Agreement shall not be assignable by Executive.


(d)Notices. All notices to be given hereunder shall be in writing and shall be
deemed to have
been duly given on: the date personally or hand delivered; one (1) day after
being sent by internationallyrecognized overnight delivery courier; and three
(3) days after being sent by certified mail, return receipt requested. Notices
mailed to Executive shall be sent to Executive’s last home address as reflected
in the Company’s personnel records. Executive promptly shall notify Company of
any change in Executive’s address. Notices to be issued to the Company shall be
directed to the Company’s CEO, and shall be mailed to the Company’s
headquarters.





--------------------------------------------------------------------------------

Exhibit 10.4


(e)Dispute Resolution. To aid in the rapid and economical resolution of any
disputes that may arise in the course of Executive’s employment relationship,
the Parties agree that any and all disputes, claims, or demands arising from or
relating to the terms of this Agreement (including but not limited to the
Proprietary Information Agreement incorporated by reference herein), Executive’s
employment relationship with the Company, or the termination of that
relationship (including statutory claims), shall be resolved, to the fullest
extent permitted by law, by final, binding and confidential arbitration in
Philadelphia, Pennsylvania (or another mutually acceptable location) conducted
before a single neutral arbitrator by JAMS, Inc. (“JAMS”) or its successor,
under the then applicable JAMS Arbitration Rules and Procedures for Employment
Disputes (available at http://www.jamsadr.com/rules-employmentarbitration/) and
subject to JAMS’ Policy on Employment Arbitration Minimum Standards of
Procedural Fairness. The Parties acknowledge that by agreeing to this
arbitration procedure, they waive the right to resolve any such dispute, claim
or demand through a trial by jury or judge or by administrative proceeding.
Executive will have the right to be represented by legal counsel at any
arbitration proceeding, at Executive’s expense. The arbitrator shall: (a) have
authority to compel adequate discovery for the resolution of the dispute and to
award such relief as would otherwise be available under applicable law in a
court proceeding; (b) issue a written statement signed by the arbitrator
regarding the disposition of each claim and the relief, if any, awarded as to
each claim, the reasons for the award, and the arbitrator’s essential findings
and conclusions on which the award is based; and (c) have authority to, in the
arbitrator’s discretion, award recovery of attorneys’ fees and costs to the
prevailing party. The Company shall pay all JAMS’ arbitration fees. Nothing in
this Agreement is intended to prevent either Party from obtaining injunctive
relief in a court of applicable jurisdiction to prevent irreparable harm pending
the conclusion of any arbitration; or from enforcing any arbitration award in a
court of applicable jurisdiction.


(f)Entire Agreement. This Agreement, together with the Exhibits, sets forth the
complete and exclusive agreement and understanding of the Parties with regard to
the subject matter hereof, and supersedes any and all prior or contemporaneous
agreements, promises, representations, or communications, written or oral,
pertaining to the subject matter hereof (including, without limitation, the
Executive’s December 30, 2015 Employment Agreement with the Company). If any
provision of this Agreement is determined to be invalid or unenforceable, in
whole or in part, this determination will not affect any other provision of this
Agreement, and the invalid or unenforceable provision shall be modified to
render it valid and enforceable consistent with the intent of the parties
insofar as possible under applicable law. For purposes of construing this
Agreement, any ambiguities shall not be construed against any party as the
drafter. This Agreement may be executed in counterparts, which shall be deemed
to be part of one original, and facsimile signatures, signatures transmitted by
.PDF, as well as electronic signatures, shall be equivalent to original
signatures. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Iowa, without regard to
conflict of laws principles.


IN WITNESS WHEREOF, the Parties have each duly executed this Agreement as of the
date written above to indicate their understanding and acceptance of all of the
above-stated terms and conditions.
NEWLINK GENETICS CORPORATION
 
By:     /s/Brad Powers____________________
 
Its:     _General Counsel _________________
 
EXECUTIVE
 
_/s/Gene Kennedy_________________________
 


EXHIBIT A





--------------------------------------------------------------------------------

Exhibit 10.4


EMPLOYEE PROPRIETARY INFORMATION AGREEMENT
 
 
 
 
A-1
EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT
This Employee Proprietary Information, Inventions, Non-competition, and
Non-solicitation Agreement





--------------------------------------------------------------------------------

Exhibit 10.4


(this “Agreement”) is made in consideration for my employment or continued
employment by NewLink Genetics Corporation or any of its subsidiaries (the
“Company”), and the compensation now and hereafter paid to me. I hereby agree as
follows:
1.
NONDISCLOSURE.



1.1    Recognition of Company’s Rights; Nondisclosure. At all times during my
employment and thereafter, I will hold in strictest confidence and will not
disclose, use, lecture upon or publish any of the Company’s Proprietary
Information (defined below), except as such disclosure, use or publication may
be required in connection with my work for the Company, or unless an officer of
the Company expressly authorizes such in writing. I will obtain Company’s
written approval before publishing or submitting for publication any material
(written, verbal, or otherwise) that relates to my work at Company and/or
incorporates any Proprietary Information. I hereby assign to the Company any
rights I may have or acquire in such Proprietary Information and recognize that
all Proprietary Information shall be the sole property of the Company and its
assigns.


1.2    Proprietary Information. The term “Proprietary Information” shall mean
any and all confidential and/or proprietary knowledge, data or information of
the Company. By way of illustration but not limitation, “Proprietary
Information” includes (a) tangible and intangible information relating to
antibodies and other biological materials, cell lines, samples of assay
components, media and/or cell lines and procedures and formulations for
producing any such assay components, media and/or cell lines, formulations,
products, processes, know-how, designs, formulas, methods, developmental or
experimental work, clinical data, improvements, discoveries, plans for research,
new products, marketing and selling, business plans, budgets and unpublished
financial statements, licenses, prices and costs, suppliers and customers, and
information regarding the skills and compensation of other employees of the
Company; (b) trade secrets, inventions, mask works, ideas, processes, formulas,
source and object codes, data, programs, other works of authorship, know-how,
improvements, discoveries, developments, designs and techniques (hereinafter
collectively referred to as “Inventions”); (c) information regarding plans for
research, development, new products, marketing and selling, business plans,
budgets and unpublished financial statements, licenses, prices and costs,
suppliers and customers; and (d) information regarding the skills and
compensation of other employees of the Company. Notwithstanding the foregoing,
it is understood that, at all such times, I am free to use information which is
generally known in the trade or industry, which is not gained as result of a
breach of this Agreement, and my own, skill, knowledge, know-how and experience
to whatever extent and in whichever way I wish.


1.3    Third Party Information. I understand, in addition, that the Company has
received and in the future will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During the term of my employment and
thereafter, I will hold Third Party Information in the strictest confidence and
will not disclose to anyone (other than Company personnel who need to know such
information in connection with their work for the Company) or use, except in
connection with my work for the Company, Third Party Information unless
expressly authorized by an officer of the Company in writing.


1.4    No Improper Use of Information of Prior Employers and Others. During my
employment by the Company I will not improperly use or disclose any confidential
information or trade secrets, if any, of any third party, including but not
limited to any former employer or any other person or entity to whom I have an
obligation of confidentiality, and I will not bring onto the premises of the
Company any unpublished documents or any property belonging to any third party,
including but not limited to any former employer or any other person or entity
to whom I have an obligation of confidentiality unless consented to in writing
by that third party. I will use in the performance of my duties only information
which is generally known and used by persons with training and experience
comparable to my own, which is common knowledge in the industry or otherwise
legally in the public domain, or which is otherwise provided, obtained, or
developed by or for the Company.


2.
ASSIGNMENT OF INVENTIONS.








--------------------------------------------------------------------------------

Exhibit 10.4


2.1    Proprietary Rights. The term “Proprietary Rights” shall mean all trade
secret, patent, copyright, mask work and other intellectual property rights
throughout the world.


2.2    Prior Inventions. Inventions, if any, patented or unpatented, which I
made prior to the commencement of my employment with the Company are excluded
from the scope of this Agreement. To preclude any possible uncertainty, I have
set forth on Exhibit A (Previous Inventions) attached hereto a complete list of
all Inventions that I have, alone or jointly with others, conceived, developed
or reduced to practice or caused to be conceived, developed or reduced to
practice prior to the commencement of my employment with the Company, that I
consider to be my property or the property of third parties and that I wish to
have excluded from the scope of this Agreement (collectively referred to as
“Prior Inventions”). If disclosure of any such Prior Invention would cause me to
violate any prior confidentiality agreement, I understand that I am not to list
such Prior Inventions in Exhibit A but am only to disclose a cursory name for
each such invention, a listing of the party (ies) to whom it belongs and the
fact that full disclosure as to such inventions has not been made for that
reason. A space is provided on Exhibit A for such purpose. If no such disclosure
is attached, I represent that there are no Prior Inventions. If, in the course
of my employment with the Company, I incorporate a Prior Invention into a
Company product, process or machine, the Company is hereby granted and shall
have a nonexclusive, royalty-free, irrevocable, perpetual, worldwide license
(with rights to sublicense through multiple tiers of sublicensees) to make, have
made, modify, use and sell such Prior Invention. Notwithstanding the foregoing,
I agree that I will not incorporate, or permit to be incorporated, Prior
Inventions in any Company Inventions without the Company’s prior written
consent.


2.3    Assignment of Inventions. Subject to Sections 2.4, and 2.6, I hereby
assign and agree to assign in the future (when any such Inventions or
Proprietary Rights are first reduced to practice or first fixed in a tangible
medium, as applicable) to the Company all my right, title and interest in and to
any and all Inventions (and all Proprietary Rights with respect thereto) whether
or not patentable or registrable under copyright or similar statutes, made or
conceived or reduced to practice or learned by me, either alone or jointly with
others, during the period of my employment with the Company. Inventions assigned
to the Company, or to a third party as directed by the Company pursuant to this
Section 2, are hereinafter referred to as “Company Inventions.”
 
2.4    Nonassignable Inventions. I recognize that, in the event of a
specifically applicable state law, regulation, rule, or public policy (“Specific
Inventions Law”), this Agreement will not be deemed to require assignment of any
invention which qualifies fully for protection under a Specific Inventions Law
by virtue of the fact that any such invention was, for example, developed
entirely on my own time without using the Company’s equipment, supplies,
facilities, or trade secrets and neither related to the Company’s actual or
demonstrably anticipated business, research or development, nor resulted from
work performed by me for the Company. In the absence of a Specific Inventions
Law, the preceding sentence will not apply.


2.5    Obligation to Keep Company Informed. During the period of my employment
with the Company, I will promptly disclose to the Company fully and in writing
all Inventions authored, conceived or reduced to practice by me, either alone or
jointly with others; and all patent applications filed by me or on my behalf. At
the time of each such disclosure, I will advise the Company in writing of any
Inventions that I believe fully qualify for protection under the provisions of a
Specific Inventions Law; and I will at that time provide to the Company in
writing all evidence necessary to substantiate that belief. The Company will
keep in confidence and will not use for any purpose or disclose to third parties
without my consent any confidential information disclosed in writing to the
Company pursuant to this Agreement relating to Inventions that qualify fully for
protection under a Specific Inventions Law. I will preserve the confidentiality
of any Invention that does not fully qualify for protection under a Specific
Inventions Law.
 
2.6    Government or Third Party. I also agree to assign all my right, title and
interest in and to any particular Company Invention to a third party, including
without limitation the United States, as directed by the Company.


2.7    Works for Hire. I acknowledge that all original works of authorship which
are made by me (solely or jointly with others) within the scope of my employment
at the Company and which are protectable by copyright are “works made for hire,”
pursuant to United States Copyright Act (17 U.S.C., Section 101).
 





--------------------------------------------------------------------------------

Exhibit 10.4


2.8    Enforcement of Proprietary Rights.
(i)Obligation to Assist. I will assist the Company in every proper way to
obtain, and from time to time enforce, United States and foreign Proprietary
Rights relating to Company Inventions in any and all countries. To that end I
will execute, verify and deliver such documents and perform such other acts
(including appearances as a witness) as the Company may reasonably request for
use in applying for, obtaining, perfecting, evidencing, sustaining and enforcing
such Proprietary Rights and the assignment thereof. In addition, I will execute,
verify and deliver assignments of such Proprietary Rights to the Company or its
designee. My obligation to assist the Company with respect to Proprietary Rights
relating to such Company Inventions in any and all countries shall continue
beyond the termination of my employment, but the Company shall compensate me at
a reasonable rate after my termination for time actually spent by me at the
Company’s request on such assistance.
(ii)Appointment of Attorney in Fact. In the event the Company is unable for any
reason, after reasonable effort, to secure my signature on any document needed
in connection with the actions specified in the preceding paragraph, I hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents as my agent and attorney in fact, which appointment is coupled with
an interest, to act for and in my behalf to execute, verify and file any such
documents and to do all other lawfully permitted acts to further the purposes of
the preceding paragraph with the same legal force and effect as if executed by
me. I hereby waive and quitclaim to the Company any and all claims, of any
nature whatsoever, which I now or may hereafter have for infringement of any
Proprietary Rights assigned hereunder to the Company.


3.NO CONFLICTS, NON-SOLICITATION, AND NON-INTERFERENCE. I acknowledge that
during my employment I will have access to and knowledge of Proprietary
Information. To protect the Company’s Proprietary Information, I agree that
during the period of my employment by the Company I will not, without the
Company’s express written consent, engage in any other employment or business
activity directly related to the business in which the Company is now involved
or becomes involved, nor will I engage in any other activities which conflict
with my obligations to the Company or the interests of the Company. For the
period of my employment by the Company and continuing until one year after my
last day of employment with the Company, I will not: (a) directly or indirectly
induce any employee of the Company to terminate or reduce his or her
relationship with the Company; (b) solicit the business of any Client or
Customer of the Company (other than on behalf of the Company) for any
competitive purpose; or (c) induce any supplier, vendor, consultant or
independent contractor of the Company to terminate or reduce his, her or its
relationship with the Company. I agree that for purposes of this Agreement, a
“Client or Customer” is any person or entity with whom or which, at any time
during the two year period prior to my last day of employment with the Company,
(i) I had direct dealings; (ii) an individual whom I supervised had direct
dealings; or (iii) about whom or which I obtained confidential information. If
any restriction set forth in this Section is found by any court of competent
jurisdiction to be unenforceable because it extends for too long a period of
time or over too great a range of activities or in too broad a geographic area,
it shall be interpreted to extend only over the maximum period of time, range of
activities or geographic area as to which it may be enforceable.


4.COVENANT NOT TO COMPETE. I acknowledge that during my employment I will have
access to and knowledge of Proprietary Information. To protect the Company’s
Proprietary Information, I agree that during my employment with the Company,
whether full-time or part-time, and for a period of one year after my last day
of employment with the Company, I will not directly or indirectly engage in
(whether as an employee, consultant, proprietor, partner, director or
otherwise), or have any ownership interest in, or participate in the financing,
operation, management or control of, any person, entity, corporation or business
that engages in a “Restricted Business” in a “Restricted Territory” (as defined
below). It is agreed that ownership of (i) no more than one percent (1%) of the
outstanding voting stock of a publicly traded corporation, or (ii) any stock I
presently own shall not constitute a violation of this provision.
4.1    Reasonable. I agree and acknowledge that the time limitation on the
restrictions in this paragraph, combined with the geographic scope, is
reasonable. I also acknowledge and agree that this paragraph is reasonably
necessary for the protection of the Company’s Proprietary Information as defined
in paragraph 1.2 herein, that through my employment I shall receive adequate
consideration for any loss of opportunity associated with the provisions herein,
and that these provisions provide a reasonable way of protecting the Company’s
business value, some of which will





--------------------------------------------------------------------------------

Exhibit 10.4


be imparted to me in the ordinary course of my employment with the Company. If
any restriction set forth in this paragraph 4 is found by any court of competent
jurisdiction to be unenforceable because it extends for too long a period of
time or over too great a range of activities or in too broad a geographic area,
it shall be interpreted to extend only over the maximum period of time, range of
activities or geographic area as to which it may be enforceable.


4.2    As used herein, the terms:


(i)“Restricted Business” shall mean a business that is engaged in or is
preparing to
engage in any of the areas that the Company is actively pursuing, including but
not limited to research, development and/or commercialization of (1) one or more
products for the treatment of cancer or infectious disease based upon the
Company’s HyperAcute technology platform; (2) one or more products for the
treatment of cancer based upon IDO, TDO or PTEN inhibitors; (3) vaccines against
the Ebola virus; or (4) any other area of research, development, or
commercialization drug or biologic candidate potentially likely which is
intended to address the same enzymatic target (such as, for example, IDO) as any
drug or biologic candidate that (i) is the subject area of research,
development, or commercialization in which the Company or any subsidiary is
engaged pursuant to a program which is being materially funded by the Company, a
strategic partner of the Company, and/or a grant to the Company and (ii) as to
which I participated in or was familiar with the details of such the research,
development or commercialization during their time of my employment with Company
or regarding which I possess Confidential Information. For purposes of the
preceding sentence, the determination of the scope of the Company’s business
activities shall be made as of the date of termination of my employment.
(ii)“Restricted Territory” shall mean any state, county, or locality in the
United States in which the Company conducts business and any other country,
city, state, jurisdiction, or territory in which the Company does business or
plans to do business.


5.RECORDS. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and any other form that may be required by the
Company) of all Proprietary Information developed by me and all Company
Inventions made by me during the period of my employment at the Company, which
records shall be available to and remain the sole property of the Company at all
times.


6.NO CONFLICTING OBLIGATION. I represent that my performance of all the terms of
this Agreement and as an employee of the Company does not and will not breach
any agreement to keep in confidence information acquired by me in confidence or
in trust prior to my employment by the Company, nor any other lawful obligation
I have to any third party. I have not entered into, and I agree I will not enter
into, any agreement either written or oral in conflict herewith.


7.RETURN OF COMPANY MATERIALS. When I leave the employ of the Company, or
earlier if requested by the Company, I will deliver to the Company any and all
drawings, notes, memoranda, specifications, devices, formulas, documents,
materials, and tangible or intangible property of the Company together with all
copies thereof, and any other material containing or embodying any Company
Inventions, Third Party Information or Proprietary Information of the Company
without retaining any reproductions or embodiments thereof in whole or in part
and in any medium. By way of example, such items include but are not limited to:
Company files, records, plans, forecasts, reports, studies, analyses, proposals,
agreements, financial information, information regarding potential business
development partners, research and development information, sales and marketing
information, operational and personnel information, code, software, databases,
computer-recorded information, and tangible property and equipment (including,
but not limited to, computers, data storage devices, facsimile machines, mobile
telephones, servers, credit cards, entry cards, identification badges and keys).
In addition, if I have used any personal computer, server, or e-mail system to
receive, store, review, prepare or transmit any Company information, including
but not limited to, Confidential Information, I agree to provide Company with a
computer-useable copy of all such Confidential Information and then permanently
delete and expunge such Confidential Information from those systems; and I agree
to provide Company access to my system as reasonably requested to verify that
the necessary copying and/or deletion is completed. I further agree that any
property situated on the Company’s premises and owned by the Company,





--------------------------------------------------------------------------------

Exhibit 10.4


including disks and other storage media, filing cabinets or other work areas, is
subject to inspection by Company personnel at any time with or without notice.
 
8.LEGAL AND EQUITABLE REMEDIES. Because my services are personal and unique and
because I may have access to and become acquainted with the Proprietary
Information of the Company, the Company shall have the right to enforce this
Agreement and any of its provisions by injunction, specific performance or other
equitable relief, without bond and without prejudice to any other rights and
remedies that the Company may have for a breach of this Agreement.


9.NOTICES. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing. Such notice shall be deemed given upon personal
delivery or express delivery service (e.g., FedEx) to the appropriate address;
upon delivery via facsimile; or if sent by certified or registered mail, three
days after the date of mailing.


10.NOTIFICATION OF NEW EMPLOYER. In the event that I leave the employ of the
Company, I hereby consent to the notification of my new employer of my rights
and obligations under this Agreement.


11.
GENERAL PROVISIONS.



11.1    Governing Law; Consent to Personal Jurisdiction and Exclusive Forum.
This Agreement will be governed by and construed according to the laws of the
State of Iowa as such laws are applied to agreements entered into and to be
performed entirely within Iowa between Iowa residents. I hereby expressly
understand and consent that my employment is a transaction of business in the
State of Iowa and constitutes the minimum contacts necessary to make me subject
to the personal jurisdiction of the federal courts located in the State of Iowa,
and the state courts located in the County of Story, Iowa, for any lawsuit filed
against me by Company arising from or related to this Agreement. I agree and
acknowledge that any controversy arising out of or relating to this Agreement or
the breach thereof, or any claim or action to enforce this Agreement or portion
thereof, or any controversy or claim requiring interpretation of this Agreement
must be brought in a forum located within the State of Iowa. No such action may
be brought in any forum outside the State of Iowa. Any action brought in
contravention of this paragraph by one party is subject to dismissal at any time
and at any stage of the proceedings by the other, and no action taken by the
other in defending, counter claiming or appealing shall be construed as a waiver
of this right to immediate dismissal. A party bringing an action in
contravention of this paragraph shall be liable to the other party for the
costs, expenses and attorney’s fees incurred in successfully dismissing the
action or successfully transferring the action to the federal courts located in
the State of Iowa, or the state courts located in the County of Story, Iowa.


11.2    Severability. In case any one or more of the provisions contained in
this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the other provisions of this Agreement; this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein; and such provision shall be deemed modified and enforceable,
insofar as possible consistent with its original intent. By way of example, if,
moreover, any one or more of the provisions contained in this Agreement shall
for any reason be held to be excessively broad as to duration, geographical
scope, activity or subject, it shall be construed by limiting and reducing it,
so as to be enforceable to the extent compatible with the applicable law as it
shall then appear.


11.3    Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns. My obligations under
this Agreement are not assignable to any party.


11.4    Survival. The provisions of this Agreement shall survive the termination
of my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.


11.5    Employment. I agree and understand that my employment is at-will which
means I or the Company each have the right to terminate my employment, with or
without advanced notice and with or without cause. I further agree





--------------------------------------------------------------------------------

Exhibit 10.4


and understand that nothing in this Agreement shall confer any right with
respect to continuation of employment by the Company, nor shall it interfere in
any way with my right or the Company’s right to terminate my employment at any
time, with or without cause.


11.6    Waiver. To be valid, any waiver by me or the Company of any breach of
this Agreement or right hereunder shall be specifically stated in writing, and
shall not be a waiver of any preceding or succeeding breach unless so
specifically stated. No waiver of any right under this Agreement and applicable
law shall be construed as a waiver of any other right. Neither party shall be
required to give notice to enforce strict adherence to all terms of this
Agreement.


11.7    Entire Agreement. The obligations pursuant to this Agreement shall apply
to any time during which I was previously, or am in the future, employed or
engaged as a consultant by the Company, if no other agreement governs the
subject matter thereof. This Agreement is the final, complete and exclusive
agreement of the parties with respect to the subject matter hereof and
supersedes and merges all prior communications and representations with respect
to such subject matter. No modification of or amendment to this Agreement will
be effective unless in writing and signed by the party to be charged. Any
subsequent changes in my duties, salary or compensation will not affect the
validity or scope of this Agreement.





--------------------------------------------------------------------------------

Exhibit 10.4






EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT
ACKNOWLEDGEMENT FORM
 
I acknowledge that I have been given a copy of the Employee Proprietary
Information and Inventions Agreement, that I have read it, and that I understand
its terms and procedures. Furthermore, I agree to abide by it and understand
that if NewLink determines my conduct warrants it, I may be subject to
discipline for breaches hereof, up to and including the immediate termination of
my employment.
 
 
Gene Kennedy                         
Employee’s Name (Please Print)
  
/s/Gene Kennedy                    
Employee’s Signature


9/27/2019                         
Date
 






 





--------------------------------------------------------------------------------

Exhibit 10.4


 
EXHIBIT B
RELEASE [To be signed on or within twenty-one (21) days after the Separation
Date]
My employment with NewLink Genetics Corporation (the “Company”) ended in all
capacities on ___________ (the “Separation Date”). I hereby confirm that I have
been paid all compensation owed to me by the Company for all hours worked; I
have received all the leave and leave benefits and protections for which I was
eligible, pursuant to the Company’s policies, applicable law, or otherwise; and
I have not suffered any on-the-job injury or illness for which I have not
already filed a workers’ compensation claim.
 
If I choose to enter into this Release and allow it to become effective by its
terms, the Company will provide me with certain severance benefits pursuant to
the terms of the Employment Agreement between me and the Company dated _____,
2019 (the “Agreement”). I understand that I am not entitled to such severance
benefits unless I return this fully-executed Release to the Company within
twenty-one (21) days after the Separation Date, and allow this Release to become
fully effective and non-revocable by its terms. (Capitalized terms used but not
defined in this Release shall have the meaning ascribed to them in the
Agreement.)
 
In exchange for the severance benefits to which I would not otherwise be
entitled, I hereby generally and completely release the Company and its
directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns (collectively, the “Released Parties”) from any and all claims,
liabilities and obligations, both known and unknown, arising from or in any way
related to events, acts, conduct, or omissions occurring prior to or at the time
that I sign this Release, including but not limited to claims arising from or in
any way related to my employment with the Company or the termination of that
employment (collectively, the “Released Claims”). By way of example, the
Released claims include, but are not limited to: (1) all claims related to my
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(2) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (3) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (4) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) (“ADEA”), and Iowa state law.
Notwithstanding the foregoing, the following are not included in the Released
Claims (the “Excluded Claims”): (a) any claims for breach of the Agreement
arising after the date on which I sign this Release; (2) claims for
reimbursement of properly incurred business expenses prior to and through the
Separation Date which are submitted to the Company for reimbursement within
thirty (30) days after the Separation Date; (3) all rights I have in respect of
the Equity Awards; (4) all claims for or rights to indemnification pursuant to
the articles of incorporation and bylaws of the Company, any indemnification
agreement to which I am a party, or under applicable law; and (5) all claims
which cannot be waived as a matter of law. I understand that nothing in this
Release prevents me from filing, cooperating with, or participating in any
proceeding before the Equal Employment Opportunity Commission, the Department of
Labor, or any other government agency, except that I acknowledge and agree that
I am hereby waiving my right to any monetary benefits in connection with any
such claim, charge or proceeding. I hereby represent and warrant that, other
than the Excluded Claims, I am not aware of any claims that I have or might have
against any of the parties released above that are not included in the Released
Claims.
 


 
 





--------------------------------------------------------------------------------

Exhibit 10.4


 
[IF EXECUTIVE IS 40 YEARS OF AGE OR OLDER] I acknowledge that I am knowingly and
voluntarily waiving and releasing any rights I may have under the ADEA, and that
the consideration given for this Release is in addition to anything of value to
which I was already entitled. I further acknowledge that I have been advised, as
required by the ADEA, that: (a) my waiver and release does not apply to any
rights or claims that may arise after the date I sign this Release; (b) I have
been advised that I have the right to consult with an attorney prior to
executing this Release (although I may choose voluntarily not to do so); (c) I
have been given twenty-one (21) days to consider this Release (although I may
choose voluntarily to sign it earlier); (d) I have seven (7) days following my
execution of this Release to revoke my acceptance of it (with such revocation to
be delivered in writing to the Company within the 7-day revocation period); and
(e) this Release will not be effective until the date upon which the revocation
period has expired, which will be the eighth day after I sign it, provided I do
not earlier revoke it (“Effective Date”).
I further agree: (a) not to disparage the Company or any of the other Released
Parties, in any manner likely to be harmful to its or their business, business
reputation or personal reputation (although I may respond accurately and fully
to any question, inquiry or request for information as required by legal
process); (b) not to voluntarily (except in response to legal compulsion) assist
any third party in bringing or pursuing any proposed or pending litigation,
arbitration, administrative claim or other formal proceedings against the
Company, its affiliates, officers, directors, employees or agents; and (c) to
reasonably cooperate with the Company by voluntarily (without legal compulsion)
providing accurate and complete information, in connection with the Company’s
actual or contemplated defense, prosecution or investigation of any claims or
demands by or against third parties, or other matters, arising from events,
acts, or omissions that occurred during my employment with the Company. I hereby
certify that I have returned, without retaining any reproductions (in whole or
in part), all information, materials and other property of the Company,
including but not limited to any such information, materials or property
contained on any personally-owned electronic or other storage device (such as
computer, cellular phone, PDA, tablet or the like).
This Release, together with the Agreement (including all Exhibits and documents
incorporated therein by reference), constitutes the complete, final and
exclusive embodiment of the entire agreement between me and the Company with
regard to this subject matter. It is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
in the Release or the Agreement, and it entirely supersedes any other such
promises, warranties or representations, whether oral or written.
 
Reviewed, Understood and Agreed:
 
By: ________________________________     Date: ________________________________
 
 
 
 
 







